DETAILED ACTION
In view of the Appeal Brief filed on 8/13/2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejections are set forth below. 1) A new rejection under 35 USC 102a(1) invoking “described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.” 2) A new 103 rejection applying PW1524G turbofan as prior art.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741                                                                                                                                                                                                        

Background of Geared Turbofans
The purpose of this prologue is to review prior-art background for the Office Action. All the information contained therein was known before the priority date of the instant application.

Turbofan Structure and Operation
Turbofans are gas turbines having the structure and operating as shown below. The description is schematic and generic, and is provided to set the background for the discussion below. 

    PNG
    media_image1.png
    339
    584
    media_image1.png
    Greyscale


Atmospheric cold air is compressed by fan F, and thereafter the fan air is split into core air that flows through the core engine, and bypass air that flows directly outside to the atmosphere. The core air is compressed by a compressor, that may have a low-pressure compressor LPC, and a high-pressure compressor HPC. The pressurized air from the compressor flows into the combustor, and further into a turbine, that may have a high-pressure turbine HPT and a low-pressure turbine LPT. Downstream of the low-pressure turbine, the core CORE combusted-air flows outside to the atmosphere. The high-pressure compressor is connected to the high-pressure turbine through a shaft, and the combination is called “a high-pressure spool”. The low-pressure compressor is connected to the low-pressure turbine through a shaft, and the combination is called “a low-pressure spool”. The shaft of low pressure-pressure spool passes inside the shaft of the high-pressure spool, and is the longest shaft of the gas turbine. Both the turbines and the compressors can, and do have multiple stages. In this type of configuration, called “direct drive” the fan is connected to the shaft of the low-pressure spool. Optionally, in a “geared turbofan” the fan may be connected to the shaft of the low-pressure spool via a reduction gear G, to rotate at a lower speed than the low-pressure turbine. The reason for this will be discussed below.
Turbofan Operation and Functionality

In turbofan operation, it is advantageous to spin the turbines as fast as possible – thus extracting as much energy from the combusted air as possible in as few turbine stages as possible. The downside of this principle, is that if the fan is rotated as fast as the turbine can be rotated, then somewhere radially along the fan blades the speed of sound will be exceeded, consequently generating shockwaves, noise, and flow separation – all undesirable outcomes. Hence, in a direct-drive engine a compromise has to be found between the rotation speeds of the fan its turbine. However, rotating the turbine slower than it could be theoretically rotated, necessitates adding stage(s) to provide the shaft power required by the fan. In geared turbofans, the gear reduces the rotation speed of the turbine shaft, thus allowing the turbine to rotate faster than the fan. Honeywell and its predecessor Lycoming sold geared turbofans (ALF 502/507) from the early 1980s (see Wikipedia article and Alan Epstein “The Pratt & Whitney PurePower Geared Turbofan Engine” Paris, September 2015, slide 7).

Turbine Power Density
The “power density” parameter that is presently claimed is addressed next. The combustion gases leaving the combustor flow through the high-pressure and low-pressure turbines to the atmosphere, to provide shaft power to the high-pressure and low-pressure compressors and to the fan. Paragraph [0061] of the present application, is brought below only in order to confirm that the high-pressure and low-pressure turbines – in what follows collectively referred to as “the turbine”  - are the same as Applicant’s fan turbine and second turbine. 
“[0061] Moreover, the term fan drive turbine is utilized to indicate the turbine that provides the driving power for rotating the blades 42 of the fan section 22.  Further, the term "second turbine" is utilized to indicate the turbine before the fan drive turbine that is not utilized to drive the fan 42.  In this disclosed 

According to the claims, the “power density” of the turbine is the Sea Level Takeoff Thrust divided by the volume of the turbine. “Power densities” were an intrinsic property of prior-art turbofans, whether they were direct-drive or geared turbofans, because they had a turbine, and the turbofan produced a thrust. Hence, dividing the thrust by the volume of the turbine would produce the power density.

The examiner looked at two prior-art turbofans. The first is a direct-drive CFM56-7B24, as shown in Halliwell and Justice. This article, when read in its entirety, is credible that the dimensions shown to scale relate properly to the actual engine. The second is a geared-fan ALF 504 – using the ALF 502 core as shown in Rauch. The turbine volumes for the power densities for both engines were calculated from scaled drawings. The measurements were taken using Adobe’s measuring facility. While the results may not be accurate, they are close enough to suggest that based on the   estimated volumes, the calculated power densities fit inside the huge power density range of 360% (i.e., the power density range of 5.5/1.5) – as presently claimed.


The CFM56-7B24 was, according to Wikipedia, the engine for the Boeing 737-700, introduced commercially in December 1997. It had a thrust of 24,200 lbf, and the turbine was calculated to have a volume of 6512.274 cu.in., resulting in an estimated power density of 3.71 lbf/cu.in., inside the claimed range. 



    PNG
    media_image2.png
    399
    735
    media_image2.png
    Greyscale


The Lycoming ALF 504 was a geared turbofan based on the core of the geared ALF 502. The date of the document is July 1972, and the core of the ALF 502 was old and established. While the dimensions of the turbine are taken from Rauch, the thrust was conservatively taken to be 6700 lbf, the lowest in the family of ALF 502. In other words, the volume was calculated using the ALF 502 core with the MQT turbine (see Rauch, p. 90 under “General”), and the thrust used was at the lower end of the ALF 502 family. The estimated turbine volume is 3047.113 cu.in., and the resulting power density is 2.19 lbf/cu.in. – also inside the claimed range. The best estimate for the ALF 504, having a thrust of 8370 lbf is 2.74 lbf/cu.in. Also worthwhile to be noticed is that ALF 504 had a bypass ratio of 12.5 (still a very high bypass ratio as of 2022(!)), and was entirely based of 1972 technology.





    PNG
    media_image3.png
    400
    646
    media_image3.png
    Greyscale
 

While the accuracy of the estimates cannot be stated, the numerical values of the power densities for both engines suggest that they fit inside the claimed range. For these reasons, it is evident that:

I) Power density is an obvious feature of all turbofans, be them geared or direct-drive. Turbofans have a turbine, and turbines have an inherent volume. Also, turbofans produce thrust. Consequently, dividing the thrust by the volume of the turbine will always yield a numerical power density – for any turbofan. For reasons of brevity, attention is drawn to MPEP 2112 for legal precedents regarding: 

I. “SOMETHING WHICH IS OLD” (in this case the power density) “DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY”; and 

II). “INHERENT FEATURE” – in this case the power density -  “NEED NOT BE RECOGNIZED AT THE TIME OF THE INVENTION”, in this case “the time of the invention” is the dates when  CFM 56-7B24 was offered for sale and the publication date for Rauch discussing the ALF 502/504.

Both legal principles are applicable in this case. In addition, recalling that the CFM56 – 7B24 is about 10 years newer than Rauch’s ALF 502, modifying the CFM 56 with the gear of ALF 502, in order to make the CFM56 lighter (ALF 502 has two LP turbine stages, while CFM 56 – 7B24 has four LP turbine stages) would have been an obvious extension of prior art teachings, see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).


Before closing, it is noted that according to Epstein p. 11, it appears that there was a customer demonstration and/or flight demonstration of a geared turbofan slightly before 2008. According to Sabnis and Winkler United Technologies / MTU presentation made on 1 December 2010, the following potentially applicable prior art appears to be relevant:

I) In October 2008 there was a flight test Phase 4” of an Airbus A 340 equipped with a geared turbofan.

II) In October 9, 2007 it was reported in London that “Pratt & Whitney launches Geared Turbofan with Mitsubishi. According to Flight International, March 28, 2008: “Mitsubishi Launches MRJ programme”. According to Wikipedia, “MHI officially launched the Mitsubishi Regional Jet Program on March 28, 2008, with an order for 25 aircraft (15 firm, 10 optional) from All Nippon Airways,” Apparently, the engine of said airplane was Geared Turbofan PW1217G, and in 2010 there were total contracts of 130/120 for this engines.

III) On July 13, 2008, at Farnborough, it was announced that “Pratt & Whitney Geared Turbofan engine to power CSeries aircraft for Lufthansa”. In November 2008 ATI reported that “Lufthansa CSeries discussions with Bombardier advance”. According to Wikipedia: “In November 2007, Bombardier selected the Pratt & Whitney Geared Turbofan, now the PW1500G, already selected to power the Mitsubishi Regional Jet, to be the exclusive powerplant for the CSeries, rated at 23,000 lbf (100 kN).[14]

On 13 July 2008, in a press conference on the eve of the opening of the Farnborough Airshow, Bombardier Aerospace formally launched the CSeries, with a letter of interest from Lufthansa for 60 aircraft, including 30 options, at a US$46.7 million list price.”
Apparently, the engine of said airplane was Geared Turbofan PW1524G, and in 2010 there were total contracts for 180/180 for this engines.

With respect to the Sabnis and Winkler (2010) presentation, the following is noted:

I) The presentation appears to have been made public at an Av[iation?] Week MRO Forum – MRO stands for Maintenance, Repair and Overhaul.

II) The presentation is rich with examples of Geared Turbofans.

III) At the bottom of slide 34/45, there is a teaching: “Re-usable & scalable core at different core size for MRJ and CSeries”, referring to engines for the Mitsubishi and Bombardier airplanes, discussed above. Hence, it is taught that scaling and re-use of the core is obviously and routinely performed in the industry. In particular, the “scaling” teaching is relevant when comparing the presently claimed invention to the ALF 502 prior art.  


The First and Second Performance Quantity, Also known as AN^2




    PNG
    media_image4.png
    556
    933
    media_image4.png
    Greyscale


Therefore, selecting a turbine-blade material capable of withstanding its rotational speed in its temperature environment, involves balancing between 1) picking a better and more expensive material, or 2) rotating the blade slower, or both. However, it has been held that it would be "[o]bvious to try choosing from a finite number of identified, predictable solutions with a reasonable expectation of success.”  In this case, following Mattingly, either picking a different material, or rotate the blade slower, would  satisfy the operational requirements of the blade, see MPEP 2143, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

With regard to which area “A” is to be chosen for the calculation on “AN^2”, the examiner disagrees with Applicant’s argument that the area “is measured”. The area is not measured because the engine does not exists yet. The area is presumed based on thermodynamic and fluid dynamic calculations, in order to 

Therefore, reciting and claiming the ratio of the two performance quantities, reproduced below – , is neither novel, nor non-obvious. They represent the choice of the blade material – “surrogate for the material strength” to paraphrase Mattingly. Also to be remembered is that the high-pressure turbine HPC operates in the highest-temperature environment, being at the outlet of the combustor, and rotates at a faster rate than the low-pressure turbine – therefore requiring a higher-performing material to withstand its centrifugal stresses and high-temperature compared to the low-pressure turbine LPT. Hence that the difference between the two performance quantities is an obvious extension of prior art teachings. The following is a copied recitation from the independent claims.


    PNG
    media_image5.png
    198
    589
    media_image5.png
    Greyscale
  

In closing, it is noted that the opposite of the above criterion is not a necessity. The LPT can be made, out of standardization, of the same material as the HPT, although it can do well with a less expensive material as well.

POSITA

A person of ordinary skill in this art is a mid-career engineer with 15 years of experience, having a Master Degree in Mechanical/Aeronautical Engineering – or equivalents. Notably, they work in the companion of similar colleagues, with diverse talents and professional experiences, with whom they exchange information on a daily basis. Moreover, they have access at their fingertips to sophisticated computer programs, which permit fast evaluations of hypothetical solutions and combinations to the problems they face. They pick and choose combinations of materials, geometries, temperatures, pressures, and flows on a routine basis. 

In picking and choosing values and teachings from prior art, the examiner did just that. In evaluating the examiner’s application of prior art, MPEP 2145(X)(A) provides: 

“Applicants may argue that the examiner’s conclusion of obviousness is based on improper hindsight reasoning. However, "[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper." In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). Applicants may also argue that the combination of two or more references is "hindsight" because "express" motivation to combine the references is lacking. However, there is no requirement that an "express, written motivation to combine must appear in prior art references before a finding of obviousness." See Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1276, 69 USPQ2d 1686, 1690 (Fed. Cir. 2004). See MPEP § 2141 and § 2143 for guidance regarding establishment of a prima facie case of obviousness.”

As demonstrated above, using a gear in a turbofan, and applying the AN^2 criterion to select the material of the turbine blades – takes into account only knowledge which was within the level of ordinary skill in the art at the time of the claimed invention. 

Case Law Purdue Pharma L.P. v. Depomed Inc.

Pharma is quoted extensively throughout the Appeal Brief. However, Pharma’s issues stem from the pharmaceutical industry. Disputes in that industry are notorious for generating a huge number of species drawn from the same genus, which is not the case in the gas-turbine industry. In pharmaceutics, the inventions are measured in milligrams, the sizes are measured in millimeters, and the operating environment is about 98 degrees Fahrenheit. In the gas-turbine industry, the thrusts are measured in tones, the weights are measured in tones, the dimensions are measured in feet, and the temperatures can exceed 2000K. Conclusions stemming from pharmaceutical cases, are rarely applicable to the gas-turbine industry.

The Gray reference    
The Final Rejection relays on Gray and Gardner “Energy Efficient Engine Program Technology Benefit/Cost Study – Volume 2” This NASA Contractor Report dating to October 1983 is the blueprint for the currently claimed engine. The contractor is the assignee of the present application. 
Indeed, the values and teachings relied upon as prior art match accurately the present claims. This report sets directions for what needs to be done for the new generation of engines to enter the market in the 2000-2010 time frame. The fact that the engine’s characteristics, as claimed, follow the blue print of the NASA report, combined with the report date (1983) and the target date (2000-2010) is credible evidence that this report is valid prior art for this application with a priority date of January 31, 2012. After all, who would invest in, and who would buy an engine in 2012 that is based on the technology of 1983?

Information Disclosure Statement
Currently, the number of IDS-es filed in this application is 60 (sixty), and the number of pages submitted for consideration, is believed to many in the many thousands.
Although a concise explanation of the relevance of the information is not required for English language information, applicants are encouraged to provide a concise explanation of why the English-language 

Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action. i.e.. to the grounds of rejection in this Office Action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-6, 8-12, 15-16, 18, 20, 22-24, 30-36 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention. The Epstein and Sabnis references appear to disclose that there were at least three different geared turbofan engines on sale prior to the priority date of this application. As discussed above, it appears that the three different engines were:
I) An engine that was flight-tested on an Airbus A340 airplane around 2008.
II) An engine that was offered for sale for a Mitsubishi Heavy Industries (MHI) airplane.
III) An engine that was offered for sale for a Bombardier CSeries airplane, currently sold as Airbus A220.

In response to this rejection, Applicant is asked to provide the following:
all their derivatives, that were on sale or available to the public prior to the priority date.
2) Map the claims unto the actual three engines listed above. Where the numerical values of the actual engines are different from those claimed, specify the actual values. In other words, if possible, read all the claims on each engine – one at a time. In total, it appears that there should be three sets of mappings, each reading on each engine separately. 
3) Make of record all available marketing material that was presented and distributed at air shows, such as, but not limited to the Farnborough Airshow, prior to the priority date of this application, which is believed to be January 31, 2012. Such marketing material may include display posters, photographs, specification fliers and/or brochures, etc..
4) Make of record:
i)) the dates (only the dates) of any first contacts prior to the priority date, with potential customers such as airplane manufacturers or airlines, with purpose to make available for sale any geared turbofan.
ii) the dates (only the dates), prior to the priority date, of any Sales Agreements.  
iii) Press Releases, prior to the priority date, regarding the sale availability of said engines, and/or derivatives to the airplane manufacturers, such as Boeing, Airbus, Bombardier, Mitsubishi, Irkut, etc., and to airlines, such as Lufthansa, All Nippon Airways (ANA), Republic Airways, etc., and lease companies, such as Lease Corporation International (LCI), etc.. For example, the bottom of slide 30 of the Sabnis reference quotes Mike Bair VP Boeing Commercial Airplanes Business Strategy and Marketing. Did the discussions with Boeing include an offer to sale?
iv) The date when the first contact with Airbus occurred, to offer for flight-testing of a geared turbofan on an Airbus A340 airplane, the flight that is believed to have occurred around 2008. Did the contacts with Airbus include an offer to sale? 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1, 2, 5, 6, 8-11, 16, 18, 20, 22, 24, 30, 31, 33 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over PW1524G (first orders 2008, “The PW1000G Pure Power New Engine Concept and its Impact on MRO” Sabnis, 2010, with cross-section shown to scale from “Aviation Investigation Report A14Q0068” with each measured inch equals to 23.1 inches on the production engine) in view of Rosen 3,747,343. The actual dimensions were taken from Wikipedia for PW1500G, with a length of 125.4in/3.184m.
In regards to Independent Claims 1, 11 and 22 and Dependent Claims 2, 31, 33, and 35, PW1524G teaches a gas turbine engine (page 34 of Sabnis) comprising: a fan section (1 stage fan shown in figure of page 34 of Sabnis) including a fan having a plurality of fan blades (plurality of blades shown in figure of page 34 of Sabnis) and an outer housing surrounding the fan to define a bypass duct (housing shown around fan blades and duct downstream from fan and outside compressor sections in figure of page 34 of Sabnis), with a low fan pressure ratio of less than 1.45 at cruise at 0.8 Mach and 35,000 feet, the low fan pressure ratio measured across the fan blades alone (FPR of less than 1.4 shown on page 17 of Sabnis); a gear train (fan drive gear system shown on page 34, with epicyclic gears shown on page 37 of Sabnis); a compressor section including a first compressor (3 stage LPC on page 34 of Sabnis) and a second compressor (8 stage HPC on page 34 of Sabnis); a combustor in fluid communication with the compressor section (Talon X combustor on page 34 of Sabnis); a turbine section in fluid communication with the combustor and including a fan drive turbine (LPT on page 34 of Sabnis) and a second turbine (HPT on page 34 of Sabnis), the fan drive turbine driving a fan rotor through the gear train (fan rotor driven through fan drive gear system by LPT in figure of page 34 of Sabnis) wherein: the gas turbine engine includes a power density greater than 1.5 lbf/in3 and less than or equal to 5.5 lbf/in3, wherein power density is defined as Sea Level Takeoff Thrust in lbf produced divided by a volume of the turbine section in cubic inches measured between an inlet of a first turbine vane in the second turbine to an exit of a last rotating airfoil stage in the fan drive turbine (length of turbine section is 22.638 inches, with an average inner diameter of approximately 8.3 inches, an average outer diameter of 

    PNG
    media_image6.png
    704
    1101
    media_image6.png
    Greyscale

Page 34 of Sabnis

    PNG
    media_image7.png
    568
    885
    media_image7.png
    Greyscale

Figure 10 of Aviation Investigation Report A14Q0068
Dependent Claims 6 and 24, PW1524G in view of Rosen teaches the invention as claimed and discussed above, and PW1524G further teaches that the second turbine is a two stage turbine (two stages shown in figure 34 of Sabnis above).
Regarding Dependent Claim 8, PW1524G in view of Rosen teaches the invention as claimed and discussed above, and PW1524G further teaches that the gear train is a planetary gear system (planetary gearbox shown on page 37 of Sabnis).
Regarding Dependent Claim 9, PW1524G in view of Rosen teaches the invention as claimed and discussed above, and PW1524G further teaches a mid-turbine fame between the turbine sections supporting a bearing and a vane (mid-turbine frame with a vane and bearing shown and described in detail on page 28 of “Aviation Investigation Report A14Q0068”).
Regarding Dependent Claims 10, 20 and 30, PW1524G in view of Rosen teaches the invention as claimed and discussed above, and PW1524G further teaches that the at least one rotor bore has a bore radius (0.16 inches as measured from figure 10 of Aviation Investigation Report A14Q0068 above, such that the actual bore radius is 23.1*0.18 = 4.158 inches), and a ratio of r/R is between 2.00 and 2.30 (9.009/4.158 = 2.167).
Regarding Dependent Claim 5, PW1524G in view of Rosen teaches the invention as claimed and discussed above, and PW1524G further teaches that the performance ratio is greater than or equal to 1.0 (6.67/6.62 = 1.008 from the rejection of claim 1 above).
Regarding Dependent Claim 16, PW1524G in view of Rosen teaches the invention as claimed and discussed above, and PW1524G further teaches that the gear train is a planetary gear system (planetary gearbox shown on page 37 of Sabnis), and the second turbine is a two stage turbine (two stages shown in figure 34 of Sabnis above).
Regarding Dependent Claim 18, PW1524G in view of Rosen teaches the invention as claimed and discussed above, and PW1524G further teaches that the performance ratio is greater than or equal to 1.0 (6.67/6.62 = 1.008 from the rejection of claim 11 above).
Regarding Dependent Claims 32, 34, and 36, PW1524G in view of Rosen teaches the invention as claimed and discussed above.  However, PW1524G in view of Rosen does not teach that the power density is greater than 4.0 lbf/in3.  Sabnis discloses on page 34 that the core of the PW1524G is scalable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that the size of the core with the turbine section can be changed in order to accommodate different aircraft needs. Therefore, since the general conditions of the claim, i.e. that power density can be increased or decreased, was disclosed in the prior art by Sabnis, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention decrease the size of the core including the turbine section, resulting in an increase in the power density, as taught by Sabnis, in order to accommodate an aircraft which requires a shorter or narrower engine.  It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).  
Claims 4, 12, 15 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over PW1524G (first orders 2008, “The PW1000G Pure Power New Engine Concept and its Impact on MRO” Sabnis, 2010, with cross-section shown to scale from “Aviation Investigation Report A14Q0068” with each measured inch equal to 23.1 inches on the production engine) in view of Rosen 3,747,343 as applied to claims 1, 11 and 22 above, and further in view of Knudsen 3,986,720.
Regarding Dependent Claims 4, 12, and 23, PW1524G in view of Rosen teaches the invention as claimed and discussed above and PW1524G further teaches that the gear train is a planetary gear system (planetary gearbox shown on page 37 of Sabnis).  However, PW1524G in view of Rosen does not teach that the high pressure turbine has a single stage.  Knudsen teaches using a single stage turbine in a gas turbine engine (Col. 2, ll. 1-4).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to replace the two stage second turbine of PW1524G in view of Rosen with a one stage turbine, as taught by Knudsen, in order to allow the discharge temperature of the compressor to be increased (Col. 2, ll. 1-4).
Dependent Claim 15, PW1524G in view of Rosen and Knudsen teaches the invention as claimed and discussed above, and PW1524G further teaches that the performance ratio is greater than or equal to 1.0 (6.67/6.62 = 1.008 from the rejection of claim 11 above).
Claims 1, 2, 5, 6, 8, 10, 22, 24, 30-32, 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Gray in view of Rosen 3,747,343, Nagendra “Optimal rapid multidisciplinary response networks: RAPIDDISK”, and Seda 6,619,030.
	In regards to Independent Claims 1 and 22 and Dependent Claims 2, 31, 32, 35 and 36, Gray teaches a gas turbine engine (Candidate 1) comprising: a fan section (fan in figure 4.3-1 below) including a fan having a plurality of fan blades (24 blades in table 4.2-II) and an outer housing surrounding the fan to define a bypass duct (case surrounds fan to form bypass in figure 4.3-1 below); a gear train (gear in figure 4.3-1 below); a compressor section having a first compressor and a second compressor (LPC and HPC in figure 4.3-1 below); a combustor (combustor in figure 4.3-1 below) in fluid communication with the compressor section; a turbine section (HPT and LPT in figure 4.3-1 below) in fluid communication with the combustor and including a fan drive turbine (LPT) and a second turbine (HPT), the fan drive turbine drive a fan rotor through the gear train (shown in figure 4.3-1 below) wherein: the gas turbine engine includes a power density greater than 4.0 lbf/in3 and less than 5.5 lbf/in3 wherein power density is defined as Sea Level Takeoff Thrust in lbf produced (60,000 lbf at takeoff in Table 4.2-I) divided by a volume of the turbine section in cubic inches measured between an inlet of a first turbine vane in the second turbine to an exit of a last rotating airfoil stage in the fan drive turbine (based upon the scale drawing in figure 4.2-3 which includes inches in both the axial and radial direction, and the disclosed diameters of the turbine section in Tables 4.2-VIII and 4.2-XI, the volume of the turbine sections is approximately 13,544 in3, resulting in a power density of 60,000/13,544 = 4.43 lbf/in3); the fan drive turbine has a first exit area at a first exit point (exit area of LPT) and is rotatable at a first speed (LPT capable of rotating at a speed), the second turbine has a second exit area at a second exit point (exit area of HPT) and is rotatable at a second speed (HPT capable of rotating at a speed), which is faster than the first speed (high pressure spool rotates at 17,640 rpm in Table 4.2-VII and low pressure spool rotates at 7245 rpm in table 4.2-XI); wherein a first performance quantity (6.6 in table 4.2-XI) is defined as the product of the first speed squared and the first area, a second performance quantity (6.0 in table 4.2-VIII) is defined as the product 

    PNG
    media_image8.png
    468
    950
    media_image8.png
    Greyscale

Fig. 4.3-1 of Gray
	Regarding Dependent Claim 5, Gray in view of Rosen, Nagendra and Seda teaches the invention as claimed and discussed above, and Gray further teaches that the performance ratio is greater than or equal to 1.0 (1.1 in rejection of claim 1 above).
	Regarding Dependent Claims 6 and 24, Gray in view of Rosen, Nagendra and Seda teaches the invention as claimed and discussed above, and Gray further teaches that the second turbine is a two stage turbine (two stages in Table 4.2-VIII).
	Regarding Dependent Claim 8, Gray in view of Rosen, Nagendra and Seda teaches the invention as claimed and discussed above, and Gray further teaches that the gear train is a planetary gear train (planetary gear train shown in figure 4.3-4).
	Regarding Dependent Claims 10 and 30, Gray in view of Rosen, Nagendra and Seda teaches the invention as claimed and discussed above.  However, Gray in view of Rosen, Nagendra, and Seda does not teach a ratio of live rim radius to bore radius between 2.00 and 2.30.  Nagendra teaches a bore radius of 2.4608” with a standard deviation of 2.1010” (Table 1 on Page 217 and Table 8 on Pages 226).  This corresponds to a ratio of live rim radius to bore radius between 2.00 and 2.30.  It would have been obvious to one of ordinary skill in the art at the time of invention to use the dimensions taught by Nagendra for the turbine rotor of Gray in view of Rosen, Nagendra, and Seda, in order to use a turbine rotor with an optimal robust design to withstand stresses experienced within the rotors (Tables on pages 228 and 229, and second paragraph on page 230 of Nagendra).
s 11, 16, 18, 20, 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Gray in view of Seda and Nagendra.
	In regards to Independent Claim 11 and Dependent Claims 33 and 34, Gray teaches a gas turbine engine (Candidate 1) comprising: a fan section (fan in figure 4.3-1 above) including a fan having a plurality of fan blades (24 blades in table 4.2-II) and an outer housing (case in figure 4.3-1 above) surrounding the fan to define a bypass duct (bypass in figure 4.3-1 above); a gear train (gear in figure 4.3-1 above); a compressor section including a first compressor and a second compressor (LPC and HPC in figure 4.3-1 above); a combustor (combustor in figure 4.3-1 above) in fluid communication with the compressor section; a turbine section (HPT and LPT in figure 4.3-1 above) in fluid communication with the combustor and including a fan drive turbine (LPT) and a second turbine (HPT), the fan drive turbine drive a fan rotor through the gear train (shown in figure 4.3-1 above) wherein: the gas turbine engine includes a power density greater than 4.0 lbf/in3 and less than 5.5 lbf/in3 wherein power density is defined as Sea Level Takeoff Thrust in lbf produced (60,000 lbf at takeoff in Table 4.2-I) divided by a volume of the turbine section in cubic inches measured between an inlet of a first turbine vane in the second turbine to an exit of a last rotating airfoil stage in the fan drive turbine (based upon the scale drawing in figure 4.2-3 which includes inches in both the axial and radial direction, and the disclosed diameters of the turbine section in Tables 4.2-VIII and 4.2-XI, the volume of the turbine sections is approximately 13,544 in3, resulting in a power density of 60,000/13,544 = 4.43 lbf/in3); the fan drive turbine includes an inlet, and outlet; the fan drive turbine has a first exit area at a first exit point (exit area of LPT) and is rotatable at a first speed (LPT capable of rotating at a speed), the second turbine has a second exit area at a second exit point (exit area of HPT) and is rotatable at a second speed (HPT capable of rotating at a speed), which is faster than the first speed (high pressure spool rotates at 17,640 rpm in Table 4.2-VII and low pressure spool rotates at 7245 rpm in table 4.2-XI); wherein a first performance quantity (6.6 in table 4.2-XI) is defined as the product of the first speed squared and the first area, a second performance quantity (6.0 in table 4.2-VIII) is defined as the product of the second speed squared and the second area, and a performance ratio of the first performance quantity to the second performance quantity is between 0.8 and 1.5 (6.6/6 = 1.1); and the fan drive turbine has a number of fan drive turbine stages (5 stages in table 4.2-XI), and a ratio between a number of the fan blades (24 in table 
	Regarding Dependent Claim 16, Gray in view Nagendra and Seda teaches the invention as claimed and discussed above, and Gray further teaches that the gear train is a planetary gear system (Figure 4.3-4) and that the second turbine is a two stage turbine (two stages in Table 4.2-VIII).
Regarding Dependent Claim 18, Gray in view of Nagendra and Seda teaches the invention as claimed and discussed above, and Gray further teaches that the performance ratio is greater than or equal to 1.0 (1.1 as rejected in claim 11 above).
Regarding Dependent Claim 20, Gray in view of Nagendra and Seda teaches the invention as claimed and discussed above.  However, Gray in view of Nagendra, and Seda does not teach a ratio of live rim radius to bore radius between 2.00 and 2.30.  Nagendra teaches a bore radius of 2.4608” with a standard deviation of 2.1010” (Table 1 on Page 217 and Table 8 on Pages 226).  This corresponds to a ratio of live rim radius to bore radius between 2.00 and 2.30.  It would have been obvious to one of ordinary skill in the art at the time of invention to use the dimensions taught by Nagendra for the turbine rotor of Gray in view of Nagendra, and Seda, in order to use a turbine rotor with an optimal robust design .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gray in view of Seda, Rosen, and Nagendra as applied to claim 2 above, and further in view of Knudsen 3,986,720.
Regarding Dependent Claim 4, Gray in view of Seda, Rosen, and Nagendra teaches the invention as claimed and discussed above, and Gray further teaches that the gear train is a planetary gear train (planetary gear train shown in figure 4.3-4).  However, Gray in view of Seda, Rosen, and Nagendra does not teach that the second turbine is a one stage turbine.  Knudsen teaches using a single stage turbine in a gas turbine engine (Col. 2, ll. 1-4).  It would have been obvious to one of ordinary skill in the art at the time of invention to replace the two stage second turbine of Gray in view of Seda, Rosen, and Nagendra with a one stage turbine, as taught by Knudsen, in order to increase the operational speed of the high pressure rotor (Col. 2, ll. 1-4).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gray in view of Seda, Rosen, and Nagendra as applied to claim 8 above, and further in view of Durocher 2010/0132376.
Regarding Dependent Claim 9, Gray in view of Seda, Rosen, and Nagendra teaches the invention as claimed and discussed above.  However, Gray in view of Seda, Rosen, and Nagendra does not teach using a mid-turbine frame between the fan drive turbine and the second turbine, the mid-turbine frame supporting at last one bearing assembly and including at least one vane.  Durocher teaches using a mid-turbine frame (28) between a fan drive turbine (18) and a second turbine (24) with a plurality of vanes (118), and a first bearing (104) supporting a low pressure shaft (12) and a second bearing (102) supporting a high pressure shaft (20).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the gas turbine engine of Gray in view of Seda, Rosen, and Nagendra with the mid-turbine frame of Durocher, in order to transfer bearing loads through an outer engine case (paragraph [0002]).
Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gray in view of Seda and Nagendra as applied to claim 11 above, and further in view of Knudsen.
Regarding Dependent Claim 12, Gray in view of Seda, and Nagendra teaches the invention as claimed and discussed above, and Gray further teaches that the gear train is a planetary gear train 
Regarding Dependent Claim 15, Gray in view of Seda, Nagendra, and Knudsen teaches the invention as claimed and discussed above, and Gray further teaches that the performance ratio is greater than or equal to 1.0 (1.1 as rejected in claim 11 above).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Gray in view of Rosen, Seda, and Nagendra as applied to claim 22 above, and further in view of Knudsen.
Regarding Dependent Claim 23, Gray teaches the invention as claimed and discussed above.  However, Gray does not teach that the second turbine is a one stage turbine.  Knudsen teaches using a single stage turbine in a gas turbine engine (Col. 2, ll. 1-4).  It would have been obvious to one of ordinary skill in the art at the time of invention to replace the two stage second turbine of Gray with a one stage turbine, as taught by Knudsen, in order to allow the discharge temperature of the compressor to be increased (Col. 2, ll. 1-4).

Response to Arguments
Applicant's arguments filed in the appeal brief received 8/13/2021 have been fully considered but they are not persuasive.
Applicant’s arguments on pages 5-6 of the appeal brief between IV and A are a summary of arguments that are expanded upon later in the appeal brief, and are addressed below where support for the arguments is provided by applicant.
	With regards to applicant’s argument that the ranges of Nagendra are too broad to be relied upon to teach the ratios of live rim radius, bore radius, and bore width claimed, Examiner disagrees.  Applicant has claimed a range of ratios between live rim radius to bore width, and live rim radius to bore radius, and the ranges of values for each variable in Nagendra result in ratios within the claimed ranges as described In re Arkley is not analogous to the range of radii in a turbine blade, because it is drawn to a class of over 230,000 compounds in a chemical case, not to the measurement of lengths of a turbine blade.  There is no criticality disclosed for the claimed ranges that would show unexpected results.
	With regards to applicant’s argument that Table 8 of Nagendra teaches away from the range of radii disclosed in Table 1 of Nagendra, Examiner disagrees.  Table 1 teaches a range of values for live rim radius and bore width for a turbine disk.  Table 8 teaches a value for bore radius for a turbine disk.  Applicant is correct that there is a wide range of ratios that result from the disclosed live rim radii and bore width in Table 1 of Nagendra, but does not disclose that the claimed narrower range produces unexpected results.  The reason for using the range of radii and widths of Nagendra which results in the claimed ratios is supported in the second paragraph of page 230 of Nagendra, as stated on page 4 of the final action mailed on 5/17/2021.
	With regards to applicant’s argument that changes to the live rim radius of the turbine will change the gas flow path of the engine, Examiner disagrees.  The live rim radius (124) as disclosed by applicant in figure 11 of the instant application does not form a boundary of the gas flow path (as shown in figure 10 of the instant application), such that changes in live rim radius do not necessarily change the structure of the gas flow path.  Applicant’s arguments that changes to the live rim radius of the turbine will change the gas flow path of the engine is a mere allegation without factual support in the record.  It has been held that the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”); MPEP 2145.  Applicant’s citation to Purdue Pharma L.P. v Depomed, Inc., 643 F. App’ x 960, 965 (Fed. Cir. 2016) is to a non-analogous case dealing with drug formulation.  As explained above, changes to the live rim radius do not necessarily result in a change to the flow path, and applicant has provided no evidence that such a change would occur beyond the argument of counsel.

	With regards to applicant’s argument that Figure 4.2-3 of Gray shown on page 31 is not to scale, Examiner disagrees.  A scale is provided on both the X and Y axes of figure 4.2-3, and the values provided in the tables (e.g. Fan diameter of 106.8 inches, such that the radius is 53.4 inches, from Table 4.2-II on page 34) conform with the scale provided in figure 4.2-3 which shows the fan extending about a third of the way from the 50 inch mark to the 60 inch mark on the Y axis.
	Applicant’s arguments that the flow path disclosed in figure 4.2-3 of Gray was meant to be a rough sketch without sufficient detail is a mere allegation without evidence on the record.  It has been held that the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”); MPEP 2145.  Figure 4.2-3 of Gray has a scale on both the X and Y axes, and the values from the figure conform with the measurements provided in the tables of Gray describing the engine, with an example given in the previous paragraph.
	Applicant’s quotation of case law regarding Barrett v. United States is not applicable to the scale provided in figure 4.2-3 of Gray, because the dimensions of the flow path of Gray for each turbine section are clear in light of the scale provided on both axes, which are confirmed by the measurements of elements of the gas turbine in the tables of Gray describing the size of components of the gas turbine engine shown in figure 4.2-3.  Barrett is drawn to measurements on the scale of thousandths of an inch derived from a 13.5 foot wing, not measurements in inches from a drawing with a scale in inches, as is shown in figure 4.2-3 of Gray, such that the teachings from Barrett would not apply to the figure of Gray.
	With regards to applicant’s argument that figure 4.2-3 of Gray cannot be relied upon because it is a photocopy of the original document and is not precisely square, Examiner disagrees.  As was stated above, the measurements from the tables of Gray confirm the measurements shown in figure 4.2-3 of Gray, such that measurements from the figure can be relied upon as being accurate.

	With regards to applicant’s argument that Table 4.2-XI does not disclose what points the axial length of the low pressure turbine correspond to, or the inner or outer diameters of the turbine such that the flow path shown in figure 4.2-3 was not intended to be measured, Examiner disagrees.  Firstly, the axial length of the low pressure turbine is the length from the upstream to the downstream end of the low pressure turbine.  Secondly, figure 4.2-3 is being relied upon to determine the inner and outer diameters of the low pressure turbine, where the figure is provided with a scale in the radial Y axis.  Applicant’s argument that the flow path was not intended to be measured in figure 4.2-3 of Gray is a mere allegation without evidence on the record.  It has been held that the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”); MPEP 2145.  If figure 4.2-3 of Gray was not meant to be measured, a scale would not have been supplied.
	With regards to applicant’s argument that the AN2 values disclosed by Gray are not inherently at the exits of the turbine sections of Gray, Examiner disagrees.  AN2 is a measure of the allowable stress a rotor blade must be able to withstand.  The maximum stress, which will be the maximum AN2 value for a rotor blade will be at the point on the blade that has a maximum diameter.  A turbine section with multiple rotor blade stages will have an AN2 value determined by the longest rotor blade.  In both the low and high pressure turbine sections of Gray, the maximum diameter is at the exit of each turbine section, such that 2 value for the maximum allowable stress for the turbine section would be at the exit of each turbine section.  Mattingly discloses the AN2 for each stage of a turbine section and not the turbine section as a whole, as is disclosed by Gray, such that the teachings of Mattingly would not apply to the AN2 values taught by Gray.
	Applicant’s argument that the prior art of Gray is not enabled on its face is a mere allegation without evidence on the record.  It has been held that the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”); MPEP 2145.  Enablement is a test of whether construction of the engine is possible, not a test of whether it is put into practice or production.  Whether the bearings used fail after a period of time, or the components used fail after a few rotations of the engine, is not a showing that the engine lacks enablement. 
	Applicant’s argument that a long lead time to develop an engine is evidence of lack of enablement is a mere allegation without evidence on the record.  It has been held that the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”); MPEP 2145.
	Applicant’s argument that higher AN2 values being required for the low and high pressure turbines, bearings, and attachments between compressor and turbines, as well as the dozens of highlights in the affidavit of Gray provided on 8/13/2021 not being available at the time is evidence that Gray lacked enablement is a mere allegation without evidence on the record.  It has been held that the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”); MPEP 2145.  Applicant has provided no analysis as to why these structures are not enabled.  For example, the highlight on page 
	With regards to applicant’s argument that Candidate 1 of Gray was not intended to be disclosed as an engine, Examiner disagrees.  Candidate 1 of Gray, shown in figure 4.2-3 with measurements and performance characteristics described in many tables through Gray, clearly describes a single engine design, where the flow path of candidate 1 is shown in figure 4.2-3, which is drawn with a scale in both the X and Y axes.
	With regards to applicant’s argument that candidate 1 of Gray is not a working example and would fail a WANDS analysis, Examiner disagrees.  Applicant does not apply a WANDS analysis to candidate 1 of Gray, and only references (G) the existence of working examples.  In the case of Gray, candidate 1, with the numerous tables and figure 4.2-3 describing it, would be a working example.  Lack of a working example would only apply if an example engine was not disclosed by Gray.  Disclosure of the specific materials used is not a requirement for enablement and is not proof that undue experimentation would be required.
	With regards to applicant’s argument that Gray lacks enablement because an overall pressure ratio of the engine of Gray is greater than the overall pressure ratio of gas turbine engines in production at the time of disclosure of the instant invention, Examiner disagrees.  Applicant has provided no evidence that an overall pressure ratio of 64.0, as disclosed by Gray, is not possible, only that at the time of disclosure of applicant’s claimed invention, turbofan engines in production had an overall pressure ratio of less than 64.0.  Applicant’s quotation of the study performed by Georgia Tech stating overall pressure ratio would not exceed 46 by 2020 was refuted by Examiner in the final action mailed 6/02/2020, where Examiner brought evidence that both the Rolls Royce Trent XWB and General Electric GE9X comprised overall pressure ratios greater than 46 at 52:1 and 61:1, respectively.
Applicant’s argument that the disclosed overall pressure ratio of Gray is unrealistic, and that the gas flow path of Gray is unrealistic and unachievable are mere allegations without evidence on the record.  It has been held that the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 
	 Applicant’s argument that the overall pressure ratio disclosed by Gray directly implicates the power density of the engine of Gray (which examiner has interpreted to mean that applicant’s argument is that the power density disclosed by Gray would have the same deficiencies as the overall pressure ratio) is a mere allegation without evidence on the record.  It has been held that the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”); MPEP 2145.  Applicant’s quotation of paragraphs [0021]-[0023] of exhibit D is silent to power density.
	Applicant’s argument that the high pressure turbine AN2 value disclosed by Gray is not representative of an engine design that could be made as of 2010, Examiner disagrees.  Applicant has presented no evidence that a high pressure turbine with an AN2 value of 6.0 could not be designed or built as of 2010, and applicant’s argument is merely a conclusory statement.  Applicant’s reference to paragraph [0021] of exhibit D is silent to AN2, and is also silent to a high pressure turbine with the AN2 values of Gray not being possible as of 2010 as argued by applicant, therefore, applicant’s argument is a mere allegation without evidence on the record.  It has been held that the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”); MPEP 2145.
	Applicant’s argument that a person of ordinary skill in the art would recognize that the engine designs in Gray were speculative is a mere allegation without evidence on the record.  It has been held that the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 
	Applicant’s argument that a person of ordinary skill in the art between 2000 and 2010 would have thrown out the gas flow path designs of Gray and designed a flow path with a lower overall pressure ratio is a mere allegation without evidence on the record.  It has been held that the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”); MPEP 2145.
	Applicant’s argument that the progress of technology diverged from the path postulated by Gray, such that Gray lacked enablement, Examiner disagrees.  Applicant has not performed a test for enablement, but instead declared that the engine design of Gray is not enabled on its face.  As was already stated above in response to a similar argument from applicant, enablement is a test of whether construction of the engine is possible, not a test of whether it is put into practice or production.  That technology diverged from where it was predicted to go by Gray is not evidence of lack of enablement of the engine design of Gray.
	The case of Apple Inc. v. ITC, 725 F.3d 1356, 1365-66 (Fed. Cir. 2013) is not applicable to the enablement of Gray because the case is not analogous to Gray.  The Apple case dealt with transparent electrodes of a touch panel that did not exist in the base reference; whereas, all of the components of the engine of Gray existed at the time the design study of Gray was performed, i.e. all of the components of a geared turbofan engine.  Gray does not disclose, and applicant does not argue, that Gray is not enabled because it lacks an engine component necessary for operation of the engine, which would be the line of argument required for the arguments of the Apple case to be analogous to Gray.
	Applicant’s argument that a worker of ordinary skill in the art would not understand the study of Gray to provide any way to make or use the gas turbine engines disclosed by Gray, and that Gray does not claim to have developed any particular beneficial engine with the disclosed flow paths are mere allegations without evidence on the record.  It has been held that the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); 
	Applicant’s argument on page 35 that examiner used the overall pressure ratio of the Rolls Royce Trent XWB and GE GE9X to show an OPR of 64 is a mischaracterization of the examiner’s response in the final action mailed on 6/02/2020.  Examiner cited those two example engines to show that overall pressure ratios had exceeded the low 40’s, which was the contention of Dr. Spakovszky in the affidavit submitted 4/29/2020.  Applicant does not dispute this, and in fact confirms overall pressure ratios at the time were greater than the low 40’s on page 36 of the appeal brief.  Additionally, commercial production of turbofan engines with an overall pressure ratio of 64.0 is not required for enablement of an engine design with an overall pressure ratio of 64.0.
	Applicant’s argument that the flow paths and parameters of Gray cannot be relied upon because the design set the same combustor exit temperature for every candidate design is a mere allegation without evidence on the record.  It has been held that the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”); MPEP 2145.
	With regards to applicant’s argument that the Federal Circuit Decision of Raytheon Techs. Corp v. General Electric Co is evidence that the invention of Gray is not enabled because materials did not exist at the time, Examiner disagrees.  The Federal Circuit Decision does not apply to the instant rejection because the petitioner failed to argue that the prior art reference of Knip was enabled in the case of Raytheon Techs. Corp v. General Electric Co; whereas, in the rejection of the instant application, examiner has presented evidence that the prior art of Gray was enabled at the time of invention of the 
	Applicant’s arguments on pages 43-44 regarding the radii and widths disclosed by Nagendra are addressed above with regards to applicant’s previous argument concerning the prior art reference of Nagendra.
	Applicant’s arguments on page 44 regarding the power density of Gray are addressed above with regards to applicant’s previous argument concerning the power density of Gray.
	With regards to applicant’s argument that modifying the high pressure turbine of Gray to have one stage instead of two stages would change the power density and AN2 value at the exit of the high pressure turbine section, Examiner disagrees.  Firstly, the volume of the turbine section is a function of the volume between the upstream and downstream ends of the turbine section.  Removing a stage from the turbine section does not necessitate decreasing the volume of the turbine section, and is an assumption made by applicant.  Secondly, the AN2 value at the exit of the high pressure turbine has no relation to the number of stages in the turbine section, and applicant has presented no evidence that removing a turbine stage requires that the remaining stage to be changed in shape.  Allowing the high pressure turbine section to turn at a higher speed, as stated in the motivation in the final action mailed on 5/17/2021 does not mean that the rotational speed is being increased beyond that disclosed by Gray.  Additionally, it is noted that reducing the number of stages in compressors and turbines is generally desirable in order to reduce the cost and complexity of an engine, such that in general, reducing the number of stages would be obvious to one of ordinary skill in the art.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M SUTHERLAND whose telephone number is (571)270-1902. The examiner can normally be reached M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M SUTHERLAND/Primary Examiner, Art Unit 3741